 

Exhibit 10.6

 

BEACON ROOFING SUPPLY, INC.

SECOND AMENDED AND RESTATED 2014 STOCK PLAN

 

STOCK OPTION AGREEMENT

 

Grant Information:

 

Name:

 

Grant Date:

 

Type:

 

Exercise Price/Share:

 

Amount (# Granted):

 

Expiration Date:

 

 

Vesting Schedule:

 

Vesting Date

Vesting Quantity

 

 

 

 

 

 

 

A Stock Option (the “Option”) granted as of the date set forth above by Beacon
Roofing Supply, Inc., a Delaware corporation (the “Company”), to the employee
named above (the “Optionee”), for common stock, par value $.01 per share (the
“Common Stock”), of the Company shall be subject to the following terms and
conditions:

 

 

1.

Stock Option Grant

 

Subject to the provisions set forth herein and the terms and conditions of the
Beacon Roofing Supply, Inc. Second Amended and Restated 2014 Stock Plan, (the
“Plan”), a copy of which is attached hereto, and in consideration of the
agreements of the Optionee herein provided, the Company hereby grants to the
Optionee an Option to purchase from the Company the number of shares of Common
Stock, at the purchase price per share, and on the schedule, set forth
above.  Any Incentive Stock Option is intended to be an incentive stock option
within the meaning of Section 422A of the Internal Revenue Code of 1986.

 

 

2.

Acceptance by Optionee

 

The exercise of the Option is conditioned upon its acceptance by the Optionee no
later than 30 days from the date the Agreement was delivered. If the Optionee
shall fail to accept this Option by the due date, the Optionee’s Option shall be
forfeited to the Company.

 

 

3.

Exercise of Options

 

Written notice of an election to exercise any portion of the Option shall be
given by the Optionee, or the Optionee’s personal representative in the event of
the Optionee’s death, in accordance with procedures established by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) as in effect at the time of such exercise.

 

--------------------------------------------------------------------------------

At the time of exercise of the Option, payment of the purchase price for the
shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods:  (i) in cash, or (ii) in cash
received from a broker-dealer to whom the Optionee has submitted an exercise
notice and irrevocable instructions to deliver the purchase price to the Company
from the proceeds of the sale of shares subject to the Option.

If applicable, an amount sufficient to satisfy all minimum Federal, state and
local withholding tax requirements prior to delivery of any certificate for
shares of Common Stock must also accompany the exercise.  Payment of such taxes
can be made by a method specified above, and/or by directing the Company to
withhold such number of shares of Common Stock otherwise issuable upon exercise
of the Option with a fair market value equal to the amount of tax to be
withheld.

 

4.

Exercise Upon Termination of Employment

 

Except as set forth in Section 6 below, if the Optionee’s employment with the
Company and all affiliates terminates for any reason other than death,
disability or retirement, the then vested portion of the Option shall continue
to be exercisable until the earlier of the 90th day after the date of the
Optionee’s termination or the date the Option expires by its terms.

In the event of the Optionee’s death, disability or retirement during employment
with the Company or any affiliate, the outstanding portion of the Option shall
become fully vested on such date and shall continue to be exercisable until the
earlier of the first anniversary of the date of the Optionee’s death, disability
or retirement or the date the Option expires by its terms.  For this purpose (i)
“disability” means (as determined by the Committee in its sole discretion) the
inability of the Optionee to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which is
expected to result in death or disability or which has lasted or can be expected
to last for a continuous period of not less than 12 months, and (ii)
“retirement” means the Optionee’s termination from employment with the Company
and all affiliates without cause (as determined by the Committee in its sole
discretion) when the Optionee is 65 or older.  (Full vesting of an Incentive
Stock Option may result in all or part of the Option being treated as a
Non-Qualified Stock Option in accordance with Section 5.4 of the Plan.)

 

5.

Option Not Transferable

 

The Option may be exercised only by the Optionee and may not be transferred
other than by will or the applicable laws of descent or distribution or pursuant
to a qualified domestic relations order. The Option shall not otherwise be
assigned, transferred, or pledged for any purpose whatsoever and is not subject,
in whole or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Option, other than in
accordance with its terms, shall be void and of no effect.

 

 

6.

Surrender of or Changes to Agreement

 

In the event the Option shall be exercised in whole, this Agreement shall be
surrendered to the Company for cancellation. In the event this Option shall be
exercised in part, this Agreement shall be delivered by the Optionee to the
Company for the purpose of making appropriate notation thereon, or of otherwise
reflecting, in such manner as the Company shall determine, the change in the
number of shares.

 

 

7.

Forfeiture of Options

 

If an Optionee's employment with the Company or its subsidiaries terminates due
to Cause, all of the Optionee's Options, including the vested and unvested
portions, shall be forfeited as of the date of such termination.  For purposes
hereof, “Cause” shall mean: (a) conviction of a felony connected with Optionee’s
employment with the Company or its subsidiaries, (b) misappropriation or theft
of property of the Company or its subsidiaries, (c) gross negligence or willful
misconduct in the

 

--------------------------------------------------------------------------------

performance of employee's duties, (d) any act of fraud against the Company or
its subsidiaries, and (e) any unauthorized dissemination of confidential
information or trade or business secrets of the Company or its subsidiaries.

 

 

8.

Change in Control

(a)  In the event of a Change in Control, as defined in the Plan, unless the
Grant is continued or assumed by a public company in an equitable manner, the
Grant shall become fully vested and exercisable immediately prior to the Change
in Control.

(b)  If the Grant is continued or assumed by a public company in an equitable
manner, then the Grant shall continue pursuant to its terms unless there is a
Qualifying Termination within one-year following the Change in Control. If a
Qualifying Termination occurs within one-year following the Change in Control,
the Grant shall become fully vested and exercisable immediately.    

(c) For purposes of this Section 8:  (1) “Qualifying Termination” means the
termination of a Grantee’s employment (a) by the employer for any reason other
than Cause; or (b) by a Grantee who was an officer of the Company immediately
prior to the Change in Control for Good Reason; (2) “Cause” means (unless
otherwise expressly provided in the Grantee’s employment agreement) the
termination of the Grantee’s employment following the occurrence of any one or
more of the following:  (a) the Grantee’s conviction of, or plea of guilty or
nolo contendere to, a felony; (b) the Grantee’s willful and continual failure to
substantially perform the Grantee’s duties after written notification; (c) the
Grantee’s willful engagement in conduct that is materially injurious to the
employer, monetarily or otherwise; (d) the Grantee’s commission of an act of
gross misconduct in connection with the performance of the Grantee’s duties; or
(e) the Grantee’s material breach of any employment, confidentiality, or other
similar agreement with the employer that, if capable of cure, remains uncured 10
days after written notice thereof; (3) “Good Reason” means, without the
Grantee’s consent, (a) a material reduction in the position, duties, or
responsibilities of the Grantee from those in effect immediately prior to such
change; (b) a reduction in the Grantee’s base salary; (c) a relocation of the
Grantee’s primary work location to a distance of more than 50 miles from its
location as of immediately prior to such change; or (d) a material breach by the
Grantee’s employer of any employment agreement between such employer and the
Grantee provided, however, in all cases, a Grantee must give the
Company  written notice of the circumstances giving rise to the Good Reason
event and thirty (30) days to cure such circumstance.

 

9.

Administration

 

The Option shall be exercised in accordance with such administrative regulations
as the Committee shall from time to time adopt.

 

 

10.

Governing Law

 

This Agreement, and the Option, shall be construed, administered and governed in
all respects under and by the laws of the State of Delaware.

By accepting this agreement, the Optionee agrees to be bound by the terms
hereof.

 

BEACON ROOFING SUPPLY, INC.

 

 

 

 